USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 1 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 2 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 3 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 4 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 5 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 6 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 7 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 8 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 9 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 10 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 11 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 12 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 13 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 14 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 15 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 16 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 17 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 18 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 19 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 20 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 21 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 22 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 23 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 24 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 25 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 26 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 27 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 28 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 29 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 30 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 31 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 32 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 33 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 34 of 35
USDC IN/ND case 2:19-cr-00140-PPS-JEM document 224 filed 02/11/21 page 35 of 35
